Title: An Open Letter to Lord Buckinghamshire, [4 March 1774]
From: Franklin, Benjamin
To: 


For the Public Advertiser.To the Earl of Buckinghamshire.
My Lord,
March 4. [1774]
You gave us Reason to expect some Weeks ago that you would move the House of Peers with a Subject of some Importance. The Public was amused, as the Custom is on such Occasions, with guessing what the Subject might be. It is now said that you intended to bring on the Affairs of North America, but the Motion is deferred till some further Accounts are received from that unfortunate Country. As I have not the Honour of being acquainted with your Lordship’s Character, I shall form no Conjectures concerning the Manner in which you may acquit yourself whenever that Subject may be taken up, but I shall venture to say that there never was a Question of greater National Importance agitated by a British Parliament. Wisdom and Prudence were never more required in that Senate than at present. Whence your Lordship will suffer me to conclude, from the Alacrity with which you enter upon the Business, that you have yet obtained very little Knowledge of its Delicacy and Difficulty, or rather that you have a Genius far above the common Rank. For myself, who obtain Knowledge only by painful Investigation, I confess that the more I enquire into this Matter, and the more I learn concerning American Affairs, the more Objections I find against every Measure that has yet been proposed for the Subjugation or Chastisement of the Colonists.
As it is possible that your Lordship may not be perfectly acquainted with the various Difficulties that may occur in attempting to humble the Americans, or reducing them to parliamentary Submission, I shall take the Liberty to mention a few of them, which I would also recommend, with all Deference, to the Consideration of that illustrious Statesman who is next to be our Prime Minister. For it is reported that the noble Lord, who now stands at the Helm, and who by his Wisdom and Moderation has kept the Nation for several Years from foreign Wars, is now desirous by the same Means to shun the Effusion of civil Blood. Wherefore the Honour of the Nation requires that he should give place to some more enterprising Genius. Certainly I shall not be suspected of coming from the West, for, like a true Oriental, I would hail this rising Sun. His Name may be recorded in red Letters, though additional Taxes and Loss of Trade should prevent it from being written in Letters of Gold. His Administration may be very conspicuous, though the Vicissitude of human Affairs should prevent it from being long.
That the Americans should be obedient or subject to the King of Great Britain is a Position in which all Parties seem to be agreed, but that the Americans are Subjects of the Parliament or People of Great Britain is not so generally allowed. The Americans themselves are said to object to it. For this Reason they have lately refused to drink our Tea; not because they are unwilling to assist the Mother Country; not because they are unwilling to spend the whole Produce of all their Land, and the Profits of all their Labour, in a valuable Commerce, by which our Manufactures are consumed, our Labourers are maintained, and our Taxes are paid; nor because they are unwilling to tax themselves on the Public Account, which they always have done when thereunto required, but because they would rather have the Pleasure of giving their own Money, than of having it taken from them. Unfortunately for the Americans, our Sentiments on that Subject are very different from theirs. We apprehend that it is most honourable for us to take their Money without their own Consent; and since they have been a little refractory under our late Endeavours to obtain it in this Way, we are bound in Honour to chastise them. At present I shall not say that there is no possible Method of punishing the Colonists so as not to punish ourselves more severely; that America cannot be wounded so as that Great Britain shall not bleed; but I shall say, that the Methods which have been the Subject of general Conversation are the most absurd that Ignorance or Malice could invent. It has been proposed to send over a Fleet, and to send over an Army to change the Form of Government in the Massachusetts Province, to change the Seat of Government, &c. Lest I should tire your Patience, I shall only consider the first of these Plans, which is quite as rational as any of the rest.
It has been proposed to send over a Fleet to North America, in order to block up the Harbours and take the outward-bound Vessels. By these Means we shall repay the East India Company for their Tea, we shall indemnify the Nation for the Expences of the Armament, and shall distress the Americans so as to bring them to a dutiful Submission. Let us see whether some different Consequences from those which are intended might not arise from such a Blockade. The Merchants in America owe to those in Great Britain rather more than Six Millions for British Manufactures and East India Goods. This is a third more than they can pay in the Course of a Year by all their Exports; for the Produce of all the Goods that are exported from America are doubtless sent to this Kingdom for the purpose of paying Debts. The Exceptions are very inconsiderable. Now let us take a single Ship sailing from one of their Ports loaded with Oil, Salt Fish, Flax Seed, Flour, Corn, Tobacco, or Rice, the Consequence must be, that some Merchant on this Side of the Water sustains the Loss; for the Goods are generally the Property of British Merchants before they are shipped, and the Residue of them are coming out on the same Account. At this Rate, tho’ the Americans would not suffer much by the Capture of an hundred Ships, it is not very probable that they will take the Trouble of collecting and sending off their Produce when it must be disposed of by an armed Force, wherefore they will be reduced to the disagreeable Necessity of—eating their own Corn, or giving it to the Cattle; and of wearing their old Cloaths, or making new ones for themselves: But the Consequences in this Island must be rather more disagreeable. Our Exports to North America are about Four Millions per Annum. An equal Sum returns from that Country in Produce Bills or Bullion. Let the Return of Four Millions be stopped from our Merchants in one Year, and let the Goods, to the Amount of other Four Millions, stagnate on their Hands in the same Year. May that affect the Public Credit? May it produce any Bankruptcies? If not, we may continue the Process. I have said nothing about the absolute Certainty of destroying the Sugar-Islands by this Process in a single Year; for most of them cannot live without the Northern Provisions; they cannot work their Mills without their Cattle: they can ship no Produce without Northern Lumber. Nor have I mentioned the Inconveniences that may attend us in this great City, and its Suburbs through the Want of New England Oil to illuminate our Streets: But if we should be so blind as to adopt the above Plan, we can hardly be injured by remaining in the Dark; nor shall we be afraid of Robbers after our Money is gone. Cantabit vacuus coram latrone viator.
This at present is the very Case of the Americans.
On some future Occasion I shall take the Liberty to point out to your Lordship some other Inconveniences, which may arise from other Methods of afflicting the Americans; in the mean time I have the Honour to be, My Lord, Your Lordship’s Most obedient Humble Servant,
Fabius
